 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   MARK A. GRANT,                                    No. 2:19-cv-01495-MCE-CKD PS

11                       Plaintiff,

12            v.                                       ORDER

13   MICHAEL CORRAL et al.,                            (ECF No. 9)

14                       Defendants.

15

16

17            Presently before the court is defendants Jose Mendez and City of Sacramento’s motion to
18   dismiss.1 (ECF No. 9.) Plaintiff has filed an opposition, and defendants filed a reply. The court
19   held a hearing on defendants’ motion on January 15, 2020, and has considered the briefing and
20   the arguments at the hearing. For the following reasons, defendants’ motion is denied.
21            Defendants’ motion argued for dismissal because plaintiff’s complaint “merely alleges
22   that []he was sent a Notice and Order packet from the City and he disagreed with the content of
23   it.” (ECF No. 9-1 at 4.) According to defendants, “these allegations are insufficient to support a
24   due process . . . cause of action.” (Id.) Plaintiff’s complaint, although not clear in places, does
25   include allegations that a fine was imposed against him and alleges that his property was declared
26   a nuisance. (ECF No. 4 Exs. A, B.) Plaintiff opposed defendants’ motion alleging he attempted
27

28   1
         Defendant Michael Corral has not been served and has not entered.
                                                      1
 1   to appeal the City’s ruling, but the charges were “dropped.” (ECF No. 11 at 3.) Defendants, in

 2   their reply, for the first time, argued that the entire case should be dismissed as moot because

 3   plaintiff admitted that the charges were “dropped” in his opposition. (See ECF No. 15 at 2.)

 4   However, defendants do not mention the fine or the declaration of nuisance, and no documents or

 5   declarations have been provided to the court to prove the status of the underlying action. At this

 6   juncture there is no evidence properly before the court to allow it to conclude that the charges

 7   underlying the present action have been dropped, and, if so, how that status affects plaintiff’s due

 8   process and equal protection claims.

 9           Accordingly, the court denies defendants’ motion to dismiss.

10           Additionally, plaintiff filed a Second Amended Complaint without leave of court (ECF

11   No. 17), which the court interprets as a request for leave to file an amended complaint. In the

12   interest of justice and to allow plaintiff to have his claims fully heard, the court grants plaintiff

13   leave to file his Second Amended Complaint. See Fed R. Civ. P. 15(a)(2). The Second Amended

14   Complaint currently filed (ECF No. 17) shall be the operative complaint in this action.

15           Accordingly, IT IS HEREBY ORDERED that:

16           1. Defendants’ motion to dismiss (ECF No. 9) is DENIED;

17           2. Plaintiff’s request to amend his complaint is GRANTED, the Second Amended

18           Complaint (ECF No. 17) shall be the operative complaint in this action; and

19           3. Pursuant to Rule 12(a)(4) defendants shall file a responsive pleading to the Second

20           Amended Complaint within 14 days of this Order.
21   Dated: January 21, 2020
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26   16.grant.1495

27

28
                                                        2
